In a matrimonial action, the defendant husband appeals from so much of a judgment of divorce of the Supreme Court, Suffolk County, entered September 20, 1976, as directed him to pay plaintiff the sum of $10,000 for counsel fees and expenses. Judgment affirmed insofar as appealed from, without costs or disbursements. The sum awarded as counsel fees reflects a proper exercise of discretion under subdivision (a) of section 237 of the Domestic Relations Law. Martuscello, J. P., Titone, Gulotta and Hawkins, JJ., concur.